Citation Nr: 0300514	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-08 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for kidney disability.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 
1966, to include combat service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of 
the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied reopening a 
previously denied claim of entitlement to service 
connection for kidney disability.  The veteran was 
scheduled for a hearing at the RO before a member of the 
Board in January 2000, but he failed to appear for the 
hearing without explanation.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
Board hearing is considered withdrawn.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2002).


FINDINGS OF FACT

1.  In an unappealed December 1981 decision, the RO denied 
service connection for a kidney disability.

2.  Evidence submitted since the December 1981 RO decision 
is cumulative or redundant of previously considered 
evidence, and/or is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

No new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for kidney disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The Act essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The rule is effective 
November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g), which, again, 
provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to 
the veteran's claim to reopen, which was received before 
that date.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claim to 
reopen was most recently considered by the RO.  The record 
reflects that through the statement of the case issued in 
April 1998 and the supplemental statement of the case 
issued in June 2002, the veteran has been informed of the 
requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  The claims file contains the veteran's 
service medical records and post-service medical records 
considered in conjunction with the unappealed 
December 1981 RO rating decision, as well as VA and 
private medical evidence received thereafter.  In a letter 
dated in January 2000, the veteran was specifically 
informed that he should submit medical evidence from his 
physician showing a causal relationship between current 
kidney disability and active military service, as claimed 
in his Form 9.  Therefore, the Board is satisfied that the 
RO has complied with both the notification requirements, 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
the duty to assist requirements of the VCAA and the 
implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and calculi of 
the kidneys or cardiovascular-renal disease is manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-
103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure 
to certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a 
presumption of service connection is warranted.  
See Notice, 61 Fed. Reg. 414421 (1996).

Generally, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is 
to be presumed was not altered by the Federal Circuit 
decision in Hodge.




Analysis

In a decision dated in October 1981, the RO denied service 
connection for kidney disability, on the basis that such 
was not shown during active service or within any 
applicable presumptive period.  In that decision the RO 
considered the veteran's service medical records, which 
are negative for complaints, abnormal findings or 
diagnoses pertinent to the renal system.  Also considered 
were private medical notations pertinent to kidney 
transplants accomplished more than a decade after service 
discharge.

The RO again denied service connection for kidney 
disability in a rating decision dated in December 1981.  
In the December 1981 decision the RO determined that the 
veteran's kidney disability was not attributable to in-
service herbicide exposure.  The RO considered the results 
of a VA examination conducted in October 1981, which noted 
kidney transplant in 1980 after the veteran developed 
glomerulonephritis in 1979.  The RO notified the veteran 
of that determination by letter dated in January 1982 but 
the veteran did not appeal. 

The veteran applied to reopen his claim in August 1996.  
The evidence received since the December 1981 rating 
decision consists of statements from the veteran, a 
private medical statement and a report of VA medical 
examination.  

In his Form 9, the veteran sets forth arguments relevant 
to exposure to Agent Orange during his Vietnam service.  
He specifically recounts exposure to contaminated water 
and spraying.  The veteran also argues that he was 
involved in an explosion, incurring injury to his back, 
which he claims affected his kidneys.  He relates that his 
own physician states that his kidney problems were caused 
by bad water and the back injury in service, but that 
sometimes kidney problems remain dormant for a long time 
after service.  To the extent the veteran again argues a 
relationship between herbicide exposure and kidney 
disease, this recounting is not new but is instead a 
retelling of a contention previously considered by the RO.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Moreover, and also with respect to his claim of a 
relationship between an in-service back injury and kidney 
disease, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
render his own opinions on etiology or causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
His assertion of being informed of a connection between 
herbicide exposure or a back injury and kidney disease, 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
and see Kirwin v. Brown, 8 Vet. App. 148 (1995).  As such, 
the veteran's own statements are not sufficient to reopen 
the claim.  The Board here emphasizes that the veteran was 
specifically requested to provide a statement from his 
physician supporting his contention that kidney disability 
is etiologically related to his military service.  He did 
not, however, respond to the RO's request for information.  
There remains no competent evidence of record suggesting a 
causal connection between kidney disability, first 
diagnosed in 1979, and the veteran's period of service.

The Board acknowledges that the veteran served in the 
Republic of Vietnam and is thus presumed to have been 
exposed to herbicide agents under current law.  

Although amendments to the law governing consideration of 
herbicide claims were enacted after the RO's 
December 1981, such changes in the law do not provide any 
basis for either reopening the veteran's claim or for 
treating it as a new claim rather than as a claim to 
reopen.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 
1998) (under appropriate circumstances, intervening change 
in applicable law may entitle veteran to consideration of 
claim, even though claim is based on essentially the same 
facts as those in previously adjudicated claim); Spencer 
v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 
(Fed.Cir. 1994).  

Specifically, the Board notes that the veteran does not 
have renal cancer, a disease presumptive to herbicide 
exposure, and has never been diagnosed with renal cancer 
or other disability of the kidneys deemed presumptive to 
herbicide exposure.  His kidney disability, first 
diagnosed as glomerulonephritis in or around 1979, is 
specifically not among the diseases presumptive to Agent 
Orange exposure and has never been included as 
presumptive.  As such, any changes in the law to add to 
the list of presumptive diseases are of no benefit to the 
veteran.  The December 1981 rating decision considered the 
veteran's account of Agent Orange exposure, but denied the 
claim on the basis that his identified kidney disability 
was not shown to bear a relationship to such exposure.  
Accordingly, the recent change in the law, providing for 
the presumption of exposure to herbicides in veterans who 
served in Vietnam, does not provide a basis to reconsider 
the veteran's claim on the merits at this time.  In short, 
there has been no legislative change that provides for a 
new basis of entitlement in the veteran's case.

Finally, the Board notes that the private and VA medical 
evidence received since December 1981 includes findings 
and conclusions relevant to the veteran's kidney 
disability, with recitation of his history of kidney 
transplants.  The private statement, dated in November 
1994, notes the veteran's history of treatment since 
November 1979 at the State University of New York Health 
System, with kidney transplants thereafter.  That 
statement does not provide an opinion linking the kidney 
disability to the veteran's period of active service, to 
include herbicide exposure or any back injury.  Similarly, 
the VA examination report, dated in October 1996, includes 
a history of kidney transplants, but does not include any 
opinion as to causation or onset.  As such, these medical 
reports are not material and are insufficient to reopen 
the claim.  

A review of the claims file fails to reveal the receipt of 
any additional evidence since December 1981 showing a 
causal connection between currently existing kidney 
disability, with multiple transplants, and the veteran's 
period of active service, to include in-service exposure 
to herbicides.  In sum, the evidence submitted since the 
December 1982 RO decision is cumulative or redundant of 
previously considered evidence, and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of 
entitlement to service connection for kidney disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

